Case 20-06078-lrc   Doc 14   Filed 09/09/20 Entered 09/09/20 14:31:14        Desc Main
                             Document      Page 1 of 5




 IT IS ORDERED as set forth below:




 Date: September 9, 2020
                                                    _____________________________________
                                                               Lisa Ritchey Craig
                                                          U.S. Bankruptcy Court Judge


 _______________________________________________________________
                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                      :      CASE NUMBERS
                                       :
BRIAN KEITH RUTH,                      :      BANKRUPTCY CASE
                                       :      17-61614-LRC
      Debtor.                          :
_____________________________          :
                                       :
BRIAN KEITH RUTH, RUTH, BRIAN          :
KEITH, BENEFICIARY,                    :      ADVERSARY PROCEEDING
                                       :      NO. 20-06078-LRC
     Plaintiff,                        :
                                       :
     v.                                :
                                       :
MORTGAGE INVESTORS CORPORATION         :
GMAC MORTGAGE LLC, PLANET              :
HOME LENDING LLC, GREEN PLANET         :
SERVICING LLC,                         :      IN PROCEEDINGS UNDER
                                       :      CHAPTER 13 OF THE
     Defendants.                       :      BANKRUPTCY CODE

                                      ORDER

     Before the Court is the Motion to Dismiss Plaintiff’s Complaint for Failure to State
Case 20-06078-lrc           Doc 14       Filed 09/09/20 Entered 09/09/20 14:31:14                      Desc Main
                                         Document      Page 2 of 5




a Claim Upon Which Relief Can Be Granted, filed by Planet Home Lending LLC

(“PHL”) (Dkt. No. 10) and joinder thereto, filed by Mortgage Investors Corporation

(“MIC”, collectively with PHL, “Defendants”) (Dkt. No. 12) (collectively, the “Motion”).

The Motion arises in connection with an amended complaint (Dkt. No. 6) (hereinafter the

“Complaint”) filed by Brian Keith Ruth (“Plaintiff”).

         Plaintiff filed a voluntary petition for relief under Chapter 13 of the Bankruptcy

Code on July 3, 2017 (the “Petition Date”).1 See Case No. 17-61614-LRC (Bankr. N.D.

Ga.), Dkt. No. 1 (the “Bankruptcy Case”). The Court confirmed Plaintiff’s Chapter 13

plan (Dkt. No. 25) (the “Plan”) on September 26, 2017 (Dkt. No. 28) (the “Confirmation

Order”). In the Plan, Plaintiff agreed to “make all post-petition mortgage payments

directly to” PHL. Such payments related to an allowed claim, proof of which was filed

by PHL, secured by real property known as 7129 Chestnut Lane, Riverdale, Georgia

30274.

         On May 27, 2020, Plaintiff filed the Complaint. Defendants filed the Motion on

June 26, 2020, seeking dismissal under Rule 7012 of the Federal Rules of Bankruptcy


1
  Defendants have requested the Court take judicial notice of certain facts ascertainable from its docket. See Doc.
11. The Court takes “judicial notice of the dockets and the content of the documents filed in the case[s] for the
purpose of ascertaining the timing and status of events in the case[s] and facts not reasonably in dispute” and may do
so without converting this motion to dismiss into a motion for summary judgment. In re Ferguson, 376 B.R. 109,
113 n.4 (Bankr. E.D. Pa. 2007), as amended (Oct. 25, 2007) (citing Fed. R. Evid. 201); In re Hart, No. 13-20039-
TLM, 2013 WL 693013, at *1 n.2 (Bankr. D. Idaho Feb. 26, 2013) (“Pursuant to Fed.R.Evid. 201, the Court takes
judicial notice of its own dockets.”);Thomas v. Alcon Labs., 116 F. Supp.3d 1361 (N.D. Ga. 2013) (citing
Serpentfoot v. Rome City Comm’n, 322 F. App’x 801, 807 (11th Cir. 2009)).
                                                          2
Case 20-06078-lrc     Doc 14    Filed 09/09/20 Entered 09/09/20 14:31:14        Desc Main
                                Document      Page 3 of 5




Procedure and Rule 12(b)(6) of the Federal Rules of Civil Procedure. As Plaintiff has

failed to respond to the Motion, the Motion is deemed unopposed. See BLR 7007-1(c).

       Under Rule 12(b)(6), the Court may dismiss a complaint if it fails "to state a claim

upon which relief can be granted." See FED. R. CIV. P. 12(b)(6) (made applicable to this

proceeding by FED. R. BANKR. P. 7012(b)). When considering whether to dismiss a

complaint for failure to state a claim upon which relief can be granted, the Court must

accept as true all factual allegations set forth in the complaint and, on the basis of those

facts, determine whether the plaintiff is entitled to the relief requested. The Court must

also draw all reasonable inferences in the light most favorable to the non-moving party.

See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-56 (2007); Daewoo Motor America,

Inc. v. General Motors Corp., 459 F.3d 1249, 1271 (11th Cir. 2007); Hill v. White 321

F.3d 1334, 1335 (11th Cir. 2003); Grossman v. Nationsbank, Nat’l Ass’n, 225 F.3d 1228,

1231 (11th Cir. 2000); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir.

1999). Legal conclusions, labels, and unsupportable assertions, however, are not entitled

to a presumption of truth.       See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Consequently, "conclusory allegations, unwarranted factual deductions or legal

conclusions masquerading as facts will not prevent dismissal." Davila v. Delta Air Lines,

Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).

       In this case, the Complaint states no facts with regard to Defendants.           The

                                              3
Case 20-06078-lrc     Doc 14   Filed 09/09/20 Entered 09/09/20 14:31:14        Desc Main
                               Document      Page 4 of 5




Complaint states only legal conclusions, asserting that Defendants engaged in fraud, libel,

and “conversation of chattels.” There being no facts alleged in the Complaint, the Court

agrees that the Complaint is “so vague and ambiguous that Defendants cannot properly

respond.” Further, to the extent the Complaint seeks a determination that PHL has no

valid lien on the Property, the Confirmation Order would preclude Plaintiff from bringing

any such claims, see 11 U.S.C. § 1327(a); Hope v. Acorn Fin., Inc., 731 F.3d 1189, 1195

(11th Cir. 2013) (recognizing the binding effect of confirmation on claims challenging the

validity of a security interest), and, therefore, granting leave to amend the Complaint

would be futile.

       Accordingly, the Court concludes that the Complaint should be dismissed in its

entirety, including as against any defendant that has not responded to the Complaint,

under Rule 7012(b) for failure to state a claim upon which relief may be granted.

       Accordingly, it is hereby

       ORDERED that the Motion is GRANTED;

       IT IS FURTHER ORDERED that the Complaint against all defendants is

DISMISSED.

                                   END OF DOCUMENT




                                            4
Case 20-06078-lrc    Doc 14      Filed 09/09/20 Entered 09/09/20 14:31:14   Desc Main
                                 Document      Page 5 of 5




Distribution List

Brian Keith Ruth
Ruth, Brian Keith, Beneficiary
7129 Chestnut Lane
Riverdale, GA 30274

Paul Reece Marr
Paul Reece Marr, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339

Brian K. Jordan
Aldridge Pite, LLP
Suite 500 - Fifteen Piedmont Center
3575 Piedmont Road, NE
Atlanta, GA 30305

Talitha S. Fleming
T. Fleming & Associates, LLC
Suite 180
4751 Best Road
Atlanta, GA 30337




                                            5
